EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

The abstract has been amended as follows:
“An agricultural mowing machine comprises a frame (3) having a coupling device for coupling the machine to a tractor. A carrying arm (7) is pivotally connected to the frame (3). A first hydraulic cylinder (17) is configured to pivot the carrying arm (7) relative to the frame (3). A lateral displacement structure is connected to the carrying arm (7) in such a manner that the lateral displacement structure can be displaced relative to the carrying arm (7) in a lateral direction between an inner position and an outer position. A second hydraulic cylinder (19) is configured to move the lateral displacement structure relative to the carrying arm (7). A mowing unit (5) is connected to the lateral displacement structure. The mowing unit (5) can be moved between an approximately horizontal working position, a raised headland position, and a transport position. The first hydraulic cylinder (17) and the second hydraulic cylinder (19) are connected to each other in such a manner that when the mowing unit (5) is in its transport position and the first or second hydraulic cylinder (19) is actuated by means of pressurized hydraulic fluid, hydraulic fluid discharged from said first or second hydraulic cylinder (19) is supplied under pressure to the other of the first or second hydraulic cylinder (19) for pivoting the carrying arm (7) so as to move the mowing unit (5) from the transport position towards the headland position displacing the lateral displacement structure outwards relative to the carrying arm (7) simultaneously.”

— An agricultural mowing machine comprises a carrying arm. A lateral displacement structure is connected to the carrying arm and can be displaced relative to the carrying arm in a lateral direction between an inner position and an outer position. A mowing unit is connected to the lateral displacement structure. The mowing unit can be moved between an approximately horizontal working position, a raised headland position, and a transport position. A first hydraulic cylinder and a second hydraulic cylinder are connected to each other in such a manner that hydraulic fluid discharged from said first or second hydraulic cylinder is supplied under pressure to the other of the first or second hydraulic cylinder for pivoting the carrying arm so as to move the mowing unit from the transport position towards the headland position displacing the lateral displacement structure outwards relative to the carrying arm simultaneously. —

The title has been amended as follows:
 “AGRICULTURAL MACHINE AND A METHOD FOR PROCESSING CROP” has been amended to:     — AGRICULTURAL MOWING MACHINE AND A METHOD FOR UNFOLDING/FOLDING THE MACHINE —

Claim 1 has been amended as follows:
In lines 8-9, “to the carrying arm wherein the lateral displacement structure can be displaced” has been amended to: — to the carrying arm, wherein the lateral displacement structure is displaceable—
In line 14, “which mowing unit can be moved” has been amended to: — the mowing unit movable —
In line 26, “to the direction of travel” has been amended to:  — to a direction of travel of the machine—

Claim 3 has been amended as follows:
In lines 4-5, “wherein the moving unit has the transport position” has been amended to: — wherein the moving unit is in the transport position —
In lines 5-6, “wherein the moving unit has the headland position” has been amended to: — wherein the moving unit is in the headland position —
In line 7, “wherein the moving unit has its working position” has been amended to: — wherein the moving unit is in the working position —
In line 8, “which can be driven” has been amended to: — which are driven —

Claim 5 has been amended as follows:
In line 3, “which can be set” has been amended to: — settable —
In line 4, “by means of pressurized hydraulic fluid” has been amended to: — by pressurized hydraulic fluid —

Claim 6 has been amended as follows:
In lines 2-3, “can be set” has been amended to: — is settable —
In line 4, “by means of pressurized hydraulic fluid” has been amended to: — by pressurized hydraulic fluid —

Claim 14 has been amended as follows:
In line 3, “a tractor” has been amended to: — the tractor —
In lines 7-8, “can be adjusted” has been amended to: — is adjustable —

Claim 15 has been amended as follows:
In line 4, “by means of pressurized hydraulic fluid” has been amended to: — by pressurized hydraulic fluid —

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Examiner, Art Unit 3671